Citation Nr: 1309298	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  99-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 2004, for the award of service connection for left shoulder psoriatic arthritis.

2.  Entitlement to an effective date earlier than January 8, 2004, for the award of service connection for right shoulder psoriatic arthritis.

3.  Entitlement to an effective date earlier than January 8, 2004, for the award of service connection for left foot psoriatic arthritis.

4.  Entitlement to an effective date earlier than January 8, 2004, for the award of service connection for right foot psoriatic arthritis.

5.  Entitlement to an effective date earlier than January 8, 2004, for the award of service connection for a cervical strain.

6.  Entitlement to an effective date earlier than January 8, 2004, for the award of service connection for a thoracolumbar strain.

7.  Entitlement to an effective date earlier than May 25, 2005, for the award of service connection for left elbow psoriatic arthritis.

8.  Entitlement to an effective date earlier than May 25, 2005, for the award of service connection for right elbow psoriatic arthritis.

9.  What evaluation is warranted for left ankle equinus from November 15, 1999 to May 4, 2009?

10.  What evaluation is warranted for left ankle equinus from May 5, 2009?

11.  What evaluation is warranted for right ankle equinus from November 15, 1999 to May 4, 2009?

12.  What evaluation is warranted for right ankle equinus from May 5, 2009?

13.  What evaluation is warranted for thoracolumbar spine strain associated with psoriatic arthritis from January 8, 2004 to November 28, 2011?

14.  What evaluation is warranted for thoracolumbar spine strain associated with psoriatic arthritis from November 29, 2011?

15.  What evaluation is warranted for cervical spine strain associated with psoriatic arthritis from January 8, 2004 to November 28, 2011?

16.  What evaluation is warranted for cervical spine strain associated with psoriatic arthritis from November 29, 2011?

17.  What evaluation is warranted for left shoulder psoriatic arthritis from January 8, 2004?

18.  What evaluation is warranted for right shoulder psoriatic arthritis from January 8, 2004?

19.  What evaluation is warranted for left foot psoriatic arthritis affecting metatarsophalangeal joints from January 8, 2004?

20.  What evaluation is warranted for right foot psoriatic arthritis affecting metatarsophalangeal joints from January 8, 2004?

21.  Entitlement to an increased rating for left foot plantar fasciitis with hallux valgus deformity, currently rated 10 percent disabling.

22.  What evaluation is warranted for left elbow psoriatic arthritis from May 25, 2005?

23.  What evaluation is warranted for right elbow psoriatic arthritis from May 25, 2005?

24.  Entitlement to an increased rating for left wrist psoriatic arthritis, currently rated 10 percent disabling.

25.  Entitlement to an increased rating for right wrist psoriatic arthritis, currently rated 10 percent disabling.

26.  Entitlement to service connection for an autoimmune disorder secondary to medication taken for psoriatic arthritis.

27.  Entitlement to service connection for left hip psoriatic arthritis.

28.  Entitlement to service connection for right hip psoriatic arthritis.

29.  Entitlement to service connection for left lower extremity anterior compartment syndrome.

30.  Entitlement to service connection for right lower extremity anterior compartment syndrome.

31.  Entitlement to service connection for left tarsal tunnel syndrome with peripheral nerve entrapment.

32.  Entitlement to service connection for right tarsal tunnel syndrome with peripheral nerve entrapment.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In April 2011, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In September 2012, the Veteran testified at a videoconference hearing before the undersigned.  Transcripts of each hearing are of record.

The Board has reviewed the Virtual VA claims file as well as the physical claims file.  The Virtual VA claims file contains VA treatment records dated after the most recent supplemental statement of the case.  As this evidence is not pertinent to the only claims being decided herein, for earlier effective dates for the award of service connection for multiple disabilities, remand for initial RO consideration of this evidence is unnecessary.  38 C.F.R. § 20.1304(c) (2012).

The issues of entitlement to service connection for an autoimmune disorder secondary to psoriatic arthritis medication, left and right hip psoriatic arthritis, left and right lower extremity anterior compartment syndrome, and left and right left tarsal tunnel syndrome with peripheral nerve entrapment; as well as the issues of entitlement to increased ratings for left and right ankle equinus, thoracolumbar and cervical spine strains, left and right shoulder psoriatic arthritis, left and right foot psoriatic arthritis, left foot plantar fasciitis with a hallux valgus deformity, left and right elbow psoriatic arthritis, and left and right wrist psoriatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The December 2002 rating decision denying entitlement to service connection for psoriatic arthritis of multiple joints did not become final because new and material evidence was received during the appeal period and not acted upon.

2.  The June 16, 1998 claim for service connection for psoriatic arthritis of multiple joints remained pending until subsequently divided into separate claims and granted in May and August 2010.

3.  The Veteran's June 16, 1998 claim and evidence submitted shortly thereafter indicated that his claim encompassed psoriatic arthritis of the joints for which service connection was ultimately granted, and entitlement did not arise after the date of claim.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 16, 1998, but no earlier, for the award of service connection for left shoulder psoriatic arthritis have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.1103 (2012).

2.  The criteria for an effective date of June 16, 1998, but no earlier, for the award of service connection for right shoulder psoriatic arthritis have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.156, 3.160, 20.1103.

3.  The criteria for an effective date of June 16, 1998, but no earlier, for the award of service connection for left foot psoriatic arthritis have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.156, 3.160, 20.1103.

4.  The criteria for an effective date of June 16, 1998, but no earlier, for the award of service connection for right foot psoriatic arthritis have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.156, 3.160, 20.1103.

5.  The criteria for an effective date of June 16, 1998, but no earlier, for the award of service connection for a cervical strain have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.156, 3.160, 20.1103.

6.  The criteria for an effective date of June 16, 1998, but no earlier, for the award of service connection for a thoracolumbar strain have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.156, 3.160, 20.1103.

7.  The criteria for an effective date of June 16, 1998, but no earlier, for the award of service connection for left elbow psoriatic arthritis have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.156, 3.160, 20.1103.

8.  The criteria for an effective date of June 16, 1998, but no earlier, for the award of service connection for right elbow psoriatic arthritis have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.156, 3.160, 20.1103.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As to each claim being decided herein, service connection, an initial rating, and an effective date have been assigned; the notice requirements of 38 U.S.C.A. § 5103(a) have therefore been met.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In addition, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for earlier effective dates are thus ready to be considered on the merits.

Analysis

Unless specifically provided otherwise, the effective date of an award of disability compensation is determined in accordance with the facts found but cannot be earlier than the date of receipt of the claim that was ultimately granted.  38 U.S.C.A. § 5110(a).  The statute provides for an exception to this rule for the award of disability compensation, but only if the claim is received within one year from the date of separation from service, in which case the effective date is the day following separation.  38 U.S.C.A. § 5110(b)(1).  See also 38 C.F.R. § 3.400(b)(2)(ii) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).

In this case, there is no allegation or evidence that the claims for service connection for the disabilities for which earlier effective date are sought were filed within a year of separation of service.  The effective dates for the award of service connection in this case should therefore be the date the claims were filed or date entitlement arose whichever is later.  The resolution of the earlier effective date claims in this case relates to identification of the date of these claims.

In this case, in a May 2010 rating decision VA granted entitlement to service connection for left and right ankle equinus, effective November 15, 1999; entitlement to left and right shoulder psoriatic arthritis, effective January 8, 2004; and entitlement to left and right foot psoriatic arthritis, effective January 8, 2004.  The Veteran timely appealed the assigned effective dates in a June 2010 notice of disagreement.  In a August 2010 rating decision VA granted entitlement to service connection for cervical spine strain associated with psoriatic arthritis and thoracic spine strain associated with psoriatic arthritis, each effective January 8, 2004.  The August 2010 rating decision also granted entitlement to service connection for right and left elbow psoriatic arthritis, each effective May 25, 2005.  The Veteran timely appealed the assigned effective during the April 2011 DRO hearing, which was deemed a timely notice of disagreement by the RO.

The January 8, 2004 effective date was based on the date that the Veteran's attorney filed a statement in support of claim (VA Form 21-4138) which noted that a December 2002 rating decision denied entitlement to service connection for multiple joint psoriatic arthritis, and indicated that a January 7, 2004 VA treatment note contained a diagnosis of multiple joint psoriatic arthritis.  In a subsequent January 2008 statement, the Veteran's attorney noted that he had already sent in a request "to reopen" the multiple joint psoriatic arthritis claim.  The May 25, 2005 effective date was based on the date of a Board hearing relating to other issues for which testimony was received on the issue of entitlement to service connection for multiple joint psoriatic arthritis.  At that time the elbows were specifically referenced.  The RO considered those to be the dates of the claims that were granted but the Veteran's attorney argues that the date of claim was earlier.

As indicated, there was a prior denial of a claim for entitlement to service connection for psoriatic arthritis of multiple joints in this case in December 2002.  The courts have interpreted the statute and regulation as generally prohibiting an effective date assigned in connection with the grant of an application to reopen prior to the date of the application.  See Jones v. Shinseki, 619 F.3d 1368, 1371 (Fed. Cir. 2010) (when a claim is finally denied and it is subsequently granted in response to an application to reopen, "the effective date is typically the date that the request to reopen was filed"); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").  There are exceptions to this rule, however, such as a situation where a prior denial did not become final and instead remained pending.  See 38 C.F.R. § 3.160(c) (a "pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("a claim remains pending - even for years - if the Secretary fails to act on a claim before him.").  The dispositive issue in this case is whether the December 2002 decision denying entitlement to service connection for psoriatic arthritis of multiple joints was final or, alternatively, the claim or claims that it adjudicated remained pending.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  For purposes of this case, the implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  

To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).  

In this case, the Veteran has timely challenged the effective dates assigned in connection with the grants of service connection for psoriatic arthritis of various joints, and argued that the date of claim is earlier than that identified by the RO because new and material evidence submitted within a year of the December 2002 decision was not properly acted upon, rendering the December 2002 decision non-final.  If this argument is valid, any claim that was denied in December 2002 remained pending until the RO readjudicated it in the May and August 2010 decisions on appeal herein.

In a July 1994 rating decision VA granted entitlement to service connection for psoriatic arthritis (without identifying a particular joint in its description of the issue), secondary to psoriasis, and assigned a noncompensable rating effective March 1, 1994.  In that decision VA noted that the only objective findings on VA examination were in relation to the Veteran's left thumb, and functional impairment was not shown to warrant more than a noncompensable rating.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, including with regard to the finding of psoriatic arthritis of the left thumb only.  The July 1994 rating decision therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The next communication received from the Veteran in this regard was a June 16, 1998 statement in support of claim in which he claimed "any and all benefits to which he may be entitled, including but not limited to... increased evaluation for service connected [psoriatic arthritis ]."  

In a January 1999 rating decision VA, among other things, denied entitlement to an increased rating for psoriatic arthritis of the left thumb.  The Veteran appealed and, in a March 2001 decision, the Board noted the Veteran's argument that his left foot complaints were related to psoriatic arthritis, that service connection was in effect for left thumb psoriatic arthritis only, and that the Veteran submitted evidence indicating that "his psoriatic arthritis had progressed to involve multiple joints."  The Board also noted, however, that there were private treatment records that "arguably question[ed]" the diagnosis of psoriatic arthritis.  The Board therefore found that the issue of entitlement to service connection for psoriatic arthritis affecting multiple joint had been raised by the evidence of record.  The claim was referred to the RO for adjudication.  

In a December 2002 rating decision VA denied entitlement to service connection for multiple joint psoriatic arthritis.  Therein, VA found that at a July 2002 VA examination, the examiner found no clinical or radiological evidence of psoriatic arthritis of any joint, and therefore denied the claim.  The December 2002 denial therefore appears to have been based on the absence of evidence of the disability or disabilities for which service connection was being claimed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)) (evidence of current disability is a fundamental requirement for a grant of service connection).

At the time of the December 2002 rating decision and thereafter, new evidence has been defined as existing evidence not previously submitted to agency decisionmakers and material evidence has been defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the following reasons, the Board finds that the Veteran submitted new and material evidence within the one year appeal period after the December 2002 rating decision.  The evidence submitted included multiple private and VA treatment notes dated between January and September 2003 that related to the basis for the denial, i.e., the absence of clinical or radiological evidence of psoriatic arthritis of any joint.  For example, a January 2003 VA rheumatology note indicated that there was mild degenerative joint disease on X-ray of the shoulders, cervical spine, and lumbosacral spine that "could have been related to [psoriatic arthritis ] as this is a proliferative disease."   An April 2003 letter from Dr. Wasicek, a private rheumatologist noted that the Veteran had problems with inflammation in terms of multiple small joints of his hands and feet and had benefitted from taking medication for psoriatic arthritis.  An April 2003 Northern Lights Chiropractic X-ray report indicating that chronic inflammatory involvement had decreased range of motion of the cervical and lumbar spine.  A July 2003 letter from Dr. Verbeck indicated that the Veteran had been his patient for four years, suffered from numerous connective tissue disorders including psoriatic arthritis, and experienced extreme joint stiffness during the day.  This evidence showed that the Veteran suffered from psoriatic arthritis of multiple joints and was therefore new and material with regard to the claim for service connection for multiple joint psoriatic arthritis that was denied in December 2002.

VA did not, however, readjudicate the claim of entitlement to service connection for multiple joint psoriatic arthritis until the May 2010 rating decision that granted entitlement to service connection for left and right shoulder and left and right foot psoriatic arthritis, and the August 2010 rating decision that granted entitlement to service connection for cervical and thoracic spine strain with psoriatic arthritis, and left and right elbow psoriatic arthritis.  Based on the above analysis, the claims granted in those decisions were pending since June 16, 1998, i.e., the date of claim in this case.

The only remaining question is whether the appropriate effective date is other than the date of claim in this case.  If the Veteran's June 16, 1998 claim was not sufficiently specific with regard to the benefit sought, or if entitlement arose later than the date of claim, the assigned effective date must be later than the date of claim.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (claim must identify the benefit sought); 38 C.F.R. § 3.400 (b)(2)(ii) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).  

With regard to the Veteran's identification of the specific joints affected by his psoriatic arthritis, a claimant without medical expertise cannot be expected to precisely delineate a medical diagnosis, and what constitutes a claim cannot be limited by a lay assertion of his disorder in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The statements of the Veteran and his attorney at the time of his June 1998 claim and during its pendency indicate that he sought compensation for pains in multiple joints including those for which service connection was granted in May and August 2010.  The Board therefore finds that claims of entitlement to service connection for psoriatic arthritis of the left and right shoulders, left and right feet, left and right elbows, and cervical and thoracic spine, were pending from June 1998.  Although there was no specific diagnosis of psoriatic arthritis of each joint at the time of the June 1998 claim, medical evidence including the August 1998 VA examination report indicated symptoms of multiple joints including, but not necessarily limited to, hands, feet, knees, and ankles.  Given the extensive nature of the psoriatic arthritis indicated by evidence almost contemporaneous from the date of claim, it cannot be said that entitlement to service connection for psoriatic arthritis of the left and right shoulders, left and right feet, left and right elbows, and cervical and thoracic spine, arose after the date of claim.

The appropriate effective date with regard to these claims is therefore June 16, 1998.  An earlier effective date is not warranted by the evidence of record, as new and material evidence was not received within a year of the July 1994 decision granting entitlement to service connection for psoriatic arthritis of the left thumb, e.g., evidence indicating that other joints affected by psoriatic arthritis, and no communication indicating an intent to seek such benefits was received prior to June 16, 1998.  In this regard, the Veteran's attorney initially requested an effective date of June 16, 1998, but, during the September 2012 Board hearing, the Veteran indicated that he had been diagnosed with multiple joint psoriatic arthritis in November 1997.  He stated that he had filed a claim through a veterans service organization at that time, but his claim was lost from November 1997 to June 1998.  See September 2012 Board hearing Transcript at 25-6.  The Veteran's attorney then requested that the effective date be November 1997 and that he would review the claims file for documents supporting the Veteran's assertion and include it with his post hearing submission.  Id. at 26.  The Veteran's attorney did not submit additional documents in this regard and in his October 2012 post hearing submission requested an effective date of June 16, 1998.  

As neither the Board, nor the Veteran, nor his representative have located any document or evidence that supports any assertion during that a claim was filed prior to June 16, 1998, the preponderance of the most probative evidence shows that no such claim was filed.  Entitlement to an effective date of June 16, 1998, but no earlier, is therefore assigned for psoriatic arthritis of the left and right shoulders, left and right feet, left and right elbows, and cervical and thoracic spine.


ORDER

Entitlement to an effective date of June 16, 1998, but no earlier, for the award of service connection for left shoulder psoriatic arthritis, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of June 16, 1998, but no earlier, for the award of service connection for right shoulder psoriatic arthritis, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of June 16, 1998, but no earlier, for the award of service connection for left foot psoriatic arthritis, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of June 16, 1998, but no earlier, for the award of service connection for right foot psoriatic arthritis, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of June 16, 1998, but no earlier, for the award of service connection for cervical strain, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of June 16, 1998, but no earlier, for the award of service connection for thoracolumbar strain, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of June 16, 1998, but no earlier, for the award of service connection for left elbow psoriatic arthritis, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of June 16, 1998, but no earlier, for the award of service connection for right elbow psoriatic arthritis, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Service Connection Claims

A necessary element for establishing entitlement to service connection is the existence of a current disability, and the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain, 21 Vet. App. at 321.

As to when the Veteran filed his claim in this case, in the Board's October 2005 and September 2008 decisions and remands, it noted that at his May 2005 Board hearing in connection with other claims and at other times, the Veteran had raised claims of entitlement to service connection for, among other things, anterior leg compartment syndrome, immune deficiency, and psoriatic arthritis of various joints.  After the Board's September 2008 remand, the RO adjudicated claims of entitlement to service connection for left and right hip psoriatic arthritis, left and right lower extremity anterior compartment syndrome, left and right tarsal tunnel syndrome with peripheral nerve entrapment, as well as an autoimmune disorder in August 2010.  The RO indicated that the date of claim was October 2008.  As indicated in the Board's decisions, however, the claims were pending prior to that date.  The Board will therefore assume, without deciding, that the appeal period for determining whether the Veteran has met the "current disability" requirement began with the Veteran's general claim filed in June 1998 as indicated in the above discussion regarding the earlier effective date claims.

In order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

At a June 2010 VA examination, the Veteran indicated that he had pain, stiffness, weakness, and incoordination of the hips, with right lateral thigh numbness.  On examination, findings were essentially normal with regard to the hips.  After examining the Veteran and reviewing the claims file, the examiner noted, "Negative hip exam - no findings today.  No diagnosis for the hips at this time."  Similarly, the June 2010 VA examiner noted an October 2003 finding that the Veteran did not meet the criteria for a diagnosis of tarsal tunnel syndrome or anterior compartment syndrome, and found that, since October 2003, there was no documentation or evidence that there was any tarsal tunnel syndrome or compartment syndrome.  The lack of diagnoses for the claimed disabilities on the June 2010 VA examination is not dispositive.  All that is required is that the Veteran had disability due to disease (either disease in service or already service connected disease, in this case psoriatic arthritis ), at some point since his June 1998 claim.

Although there was no diagnosis with regard to the hips on the June 2010 VA examination, abnormalities were indicated on a February 2004 VA X-ray report, as noted by the Veteran's representative in the March 2012 substantive appeal.  Initially, the report indicated that there was a one centimeter lucent lesion within the left femoral head with sclerotic margins with a benign appearance and that X-rays were otherwise normal.  In an addendum/correction, the radiologist wrote, "In retrospect, there is sclerosis at the superior aspect of the right sacroiliac joint, involving both the sacrum and ilium."  The representative contended that these findings were indicative of psoriatic arthritis.  Neither the Veteran's representative nor the Board, however, are competent to read X-ray reports McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (generally, the Board is "not competent" to render "medical assessments" in the first instance); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  A medical opinion is therefore required to determine whether the X-ray report or any other evidence during the appeal period indicates left or right hip psoriatic arthritis during the appeal period.

Similarly, although there was no diagnosis with regard to tarsal tunnel syndrome or compartment syndrome following the June 2010 VA examination or other VA examinations, the claims file contains a an August 1999 letter from a VA podiatrist, Dr. "B.N.", who wrote that she had treated him for bilateral plantar fasciitis with some success, but his "situation is more complex... in that he suffers from bilateral ankle equines and anterior leg compartment syndrome of both legs.  His conditions are further aggravated by his diagnosis of psoriatic arthritis, which results in chronic and progressive inflammation of tissues."  In September 2008, a VA physician noted Dr. B.N.'s diagnoses and diagnosed pain syndrome, with history of previous neuropathy/tarsal tunnel syndrome, and possible lumbar radiculopathy.  There is also evidence that the Veteran had shin splints in service.  A medical opinion is required to determine whether the Veteran has had tarsal tunnel syndrome or compartment syndrome during the appeal period and if so, is it related to service or caused or aggravated by service connected disease or injury.

Finally in this regard, the Veteran claims that he has an autoimmune or immunodeficiency disorder secondary to medication that he takes for service-connected psoriatic arthritis.  The evidence contains an August 2005 statement from a VA physician indicating that the Veteran suffered several infections leading to colds and bronchitis due to medication for his psoriatic arthritis.  There is also a September 2008 VA treatment note indicating a diagnosis of opportunistic infections.  The June 2010 VA examiner indicated in the diagnosis section that the appellant's lungs were clear with no acute or chronic respiratory disease; that he had episodes of seasonal bronchitis likely related to allergies; but that he had increased his use of antibiotics to try to avoid pneumonia due to increased susceptibility due to the effects of immunosuppressants.  The examiner found, however, that the Veteran's last episode of pneumonia was 6 months previously and no current respiratory complaints, and there was no new diagnosis for which provide a medical opinion.  As noted above, however, in this case a current disability exists for VA compensation purposes if it existed at any time since June 1998.  As there is evidence that the Veteran had disability related to autoimmune disorder at various points during the appeal period possibly related to his service connected psoriatic arthritis, a medical opinion is warranted to address the nature and etiology of his autoimmune disorder, regardless of whether it had resolved at the time of the most recent VA examination. 

Ratings Claims

Rating the disorders on appeal involves rating musculoskeletal disabilities.  Musculoskeletal disorders are rated, in part, based on limitation of motion of the affected joint.  The relevant regulations and case law provide that when assessing the severity of a musculoskeletal disability at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  As noted by the representative, the November 2011 VA examiner, with regard to each joint addressed in the examination report, wrote, "It is currently believable the Veteran will experience additional limits of functional ability during flares..."  The examiner also noted that psoriatic arthritis would contribute to an undefinable extent to additional limits of overall functional ability.  The examiner concluded, however, to determine the extent of any additional functional limitation would require evaluation at the date and time of an active flare-up, and do attempt to do so otherwise "is not feasible and would be pure speculation."

The Veteran's attorney in his written submissions and during the Board hearing noted that the appellant had never been examined during a period of flare-up and that he had never been examined by a rheumatologist.  The Veteran's attorney requested that an attempt be made to examine the appellant during a flare-up and that he be examined by a rheumatologist, or that an opinion be requested from a rheumatologist as to what the additional limitation of motion would be due to flare-ups.

When there is a history of remission and reoccurrence of a condition, the Board is obligated to evaluate a condition during an active, rather than inactive phase.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court held that where fluctuating conditions escape detection on examination, VA must conduct an examination during the active stage of the disease. The disability in that case involved the skin and thus would likely have predictable periods or seasons during which heightened symptoms could be expected.  In Voerth v. West, 13 Vet. App. 117, 122-23 (1999), however, the Court found Ardison inapplicable where the veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.

In this case, the Veteran himself indicated the indeterminate and unpredictable nature of his flare-ups during the Board hearing when he stated, "I can flare monthly, I could have flares six, seven times a month, I can have them six, seven times a year."  See September 2012 Board Hearing Transcript, at 13.  Given what appears to be the near impossibility of scheduling a VA examination at a time of flare-up, the Board finds that an attempt to do so would be futile, but an opinion from a VA rheumatologist after reviewing the detailed examination finding in the claims file as to the most likely degree of additional limitation during flare-up would be helpful and is warranted.  While such an opinion would, by its nature, be speculative because not witnessed by the VA examiner, the Court in DeLuca itself envisioned such an opinion when it indicated that a medical examiner should be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, without indicating that the opinion must be based on repetitive motion testing as opposed to a medical judgment about the degree of limitation during a flare-up that did not occur during examination.  See DeLuca, 8 Vet. App. at 206 ("the case must be remanded for the Board to obtain a new medical examination which complies with the requirements of (38 C.F.R.) § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups").  See also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (medical opinion was inadequate to rate disability "because the examiner did not discuss whether any functional loss was attributable to pain during flare-ups, despite noting the appellant's assertions that her knee 'does flare up approximately two to three times per month,' and that '[t]he flare-ups last approximately one day' and cause her 'difficulty getting around.'") 

The Board notes that one of the disabilities for which the Veteran seeks an increased rating, left foot plantar fasciitis with hallux valgus deformity, is not rated based on specific range of motion findings.  This disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5280-5284.  Diagnostic Code 5280 provides for a maximum schedular rating for unilateral hallux valgus of 10 percent, and Diagnostic Code 5284 provides for a 10 percent rating for a moderate foot injury, 20 percent for a moderately severe foot injury, and 30 percent for a severe foot injury.  Significantly, however, VA's General Counsel has held that, "Depending on the nature of the foot injury, (Diagnostic Code) 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45."  VAOPGCPREC 9-98, 63 Fed. Reg. 56703, 56704 (Oct. 22, 1998).  

In this case, the November 2011 VA examiner did not distinguish between the psoriatic arthritis of the feet and the plantar fasciitis and hallux valgus deformity when indicating that flare-ups caused additional functional limitation.  As the rating for the left foot plantar fasciitis and hallux valgus could require consideration under 38 C.F.R. §§ 4.40 and 4.45 to determine whether additional limitation of motion resulted in moderately severe or severe foot injury, a remand to obtain a medical opinion is warranted for this claim as well.

Accordingly, the claims for entitlement to higher ratings for left and right ankle equinus, thoracolumbar and cervical spine strains, left and right shoulder psoriatic arthritis, left and right foot psoriatic arthritis, left foot plantar fasciitis with hallux valgus deformity, left and right elbow psoriatic arthritis, and left and right wrist psoriatic arthritis; and entitlement to service connection for an autoimmune disorder secondary to medication taken for psoriatic arthritis, left and right hip psoriatic arthritis, left and right lower extremity anterior compartment syndrome, and left and right left tarsal tunnel syndrome, with peripheral nerve entrapment, are REMANDED for the following action:

 1.  Provide the claims folders and access to Virtual VA to an appropriate physician to determine whether the Veteran has ever had tarsal tunnel syndrome or compartment syndrome at any time since June 1998 which are at least as likely as not related to service or caused or aggravated by service connected psoriatic arthritis.

After reviewing the claims files and Virtual VA, the physician must specifically address the following questions:

a) Has the Veteran had tarsal tunnel syndrome or compartment syndrome of either lower extremity at any time since June 1998?

i) If so, was such disability related to shin splints or any other in-service pathology.  OR

ii) Was such disability caused or aggravated by service-connected psoriatic arthritis.

b) Has the Veteran had an autoimmune disorder at any time since June 1998?

i) If so, was it caused or aggravated by medication taken for multiple joint psoriatic arthritis.

All opinions expressed must be accompanied by a complete and full written rationale consistent with the evidence in the claims file and with sound medical principles.

2.  Send the claims folders, and provide access to Virtual VA to a board certified rheumatologist.  The rheumatologist must review the claims files in particular the range of motion findings with regard to the ankles, thoracolumbar and cervical spine, shoulders, feet, elbows, and wrists.  The rheumatologist must offer an opinion as to the amount of additional limitation that would be caused by the flare-ups described by the Veteran and acknowledged by the November 2011 VA examiner with regard to each joint for which a higher disability rating is being claimed on this appeal.  The rheumatologist must be informed that he is expected to offer an opinion notwithstanding the lack of actual observance of the Veteran's flare-ups, as the courts have instructed VA that such a determination should be requested and made in cases involving additional limitation caused by flare-ups.

3. The RO/AMC must ensure that the above opinions are in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4. Thereafter, the RO/AMC must readjudicate the claims for entitlement to higher ratings for left and right ankle equinus, thoracolumbar and cervical spine strain, left and right shoulder psoriatic arthritis, left and right foot psoriatic arthritis, left foot plantar fasciitis and hallux valgus deformity, left and right elbow psoriatic arthritis, and left and right wrist psoriatic arthritis, and entitlement to service connection for an autoimmune disorder secondary to medication taken for psoriatic arthritis, left and right hip psoriatic arthritis, left and right lower extremity anterior compartment syndrome, and left and right left tarsal tunnel syndrome with peripheral nerve entrapment.  If any claim remains denied, a supplemental statement of the case must be issued, and the Veteran and his attorney offered an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


